76 F.3d 385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Paul Kay CORONEL, Plaintiff-Appellant,v.STATE OF HAWAII;  Janice Nielsen, Law Librarian;  George W.Sumner, Director, Department of Public Safety andGeorge Smythe, Administrator, HalawaCorrectional Facility,Defendants-Appellees.
No. 95-15736.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 25, 1996.

Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Paul Kay Coronel, a Hawaii state prisoner, appeals pro se the district court's summary judgment in favor of defendants in his 42 U.S.C. § 1983 action.   He contends the district court erred when it denied him relief.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), and affirm.


3
Coronel contends defendants violated:  his right to practice the religion of his choice under the First Amendment and the Religious Freedom Restoration Act, 42 U.S.C. § 2000;  his First Amendment right of access to the courts;  and his right to be free from retaliation for exercising his constitutional rights.   We disagree for the reasons stated by the district court.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3